DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-11 were cancelled and claims 12-21 added in a Supplemental Amendment filed on 28 August 2019.  Claims 12-21 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Examiners’ Note:   Claims 12 (lines 2 and 6-7), 16 (lines 8), 20 (lines 2-3 and 7) and 21 (lines 3-4 and 9) recite “a heat absorber / radiator”, wherein “/” is ambiguous.  It is unclear whether the limitation of “a heat absorber/radiator” should be interpreted as “a heat absorber and radiator”, “heat absorber or radiator” and “heat absorber and/or radiator”.  For the purpose of examination, “a heat absorber / radiator” will be interpreted as “a heater absorber or radiator” in light of the subsequent limitation of “to heat or cool”.  

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites the grammatical error, “… based on that a change in the first temperature …” in lines 3-4.  For the purpose of examination, the limitation has been interpreted as “based on 

Claim 15 is missing a “.” at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 12 (lines 2 and 6-7), 16 (lines 8), 20 (lines 2-3 and 7) and 21 (lines 3-4 and 9) recite “a heat absorber / radiator”, wherein “/” is ambiguous.  It is unclear whether the limitation of “a heat absorber/radiator” should be interpreted as “a heat absorber and radiator”, “heat absorber or radiator” and “heat absorber and/or radiator”; hence the claims are rendered indefinite.  For the purpose of examination, “a heat absorber / radiator” will be interpreted as “a heater absorber or radiator” in light of the subsequent limitation of “to heat or cool”.  

Claims 13-19, dependent from claim 12, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 12.

The following claims recite limitations that lack sufficient antecedent basis for the limitations in the claims:

Claim 12 recites “the basis of a variable target temperature” in line 7; and “the basis of the first temperature” in line 9

Claim 14 recites “the peak or the bottom” in line 6

Claim 15 recites “the change to the peak” in line 3; and “the change to the bottom” in lines 7-8
Claim 16 recites “the basis of a ratio …” in lines 3-4; and “the peak or the bottom” in line 5 

Claim 20 recites “the basis of a variable target temperature” in lines 7-8; and “the basis of the first temperature and target temperature information …” in lines 10-11

Claim 21 recites “the basis of a variable target temperature” in lines 9-10; and “the basis of the first temperature and target temperature information …” in lines 12-13
	
Claims 13-19, dependent from claim 12, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 12.

Claims 15, 17 and 18, dependent from claim 14, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 14.

Claim limitations “a heat absorber …” (claims 12, 16, 20 and 21), “a temperature detector” (claim 12), “a controller” (claim 12), “a variable temperature setter” (claim 12) 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 13-19, dependent from claim 12, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 12.

Claim 14 recites “if a change in the first temperature to the peak or the bottom is detected after the variable target temperature is set to the first variable target temperature” in lines 6-8.  The limitation does not express what variable the peak or bottom is directed to; hence, the claim is rendered indefinite.  

Claims 15, 17 and 18, dependent from claim 14, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 14.

Claim 15 recites “… to detect the change to the peak… ” in line 3; and “… to detect the change to the bottom
Claim 15 recites “(i) to detect the change to the peak, based on that a change in the first temperature is less than or equal to a first predetermined value, if the first temperature in setting the first variable target temperature is less than the variable target temperature, and (ii) to detect the change to the bottom, based on that the change in the first temperature is greater than or equal to the first predetermined value, if the first temperature in setting the first variable target temperature is greater than the variable target temperature” in lines 3-11.  The combination of “based on” and “if” is unclear since the limitations do not clearly describe how a change is detected for each of a peak or bottom; hence, claim 15 is rendered indefinite. 

Claim 16 recites “allow formation of the peak or the bottom for the target temperature”.  The limitation does not express what variable the peak or bottom is directed to; hence, the claim is rendered indefinite.  

Claims 18 recites “set the variable target temperature to the target temperature if a difference between the target temperature and the variable target temperature is less than or equal to a second predetermined value.” in lines 3-6.  The claim limitation is unclear since determination of the variable target temperature is based in part on a difference of between a target temperature and the variable target temperature (i.e. How is a difference being determined between a known value of the target temperature and an unknown value of the variable target temperature?).  

The term "granularity" in claim 19 is a relative term which renders the claim indefinite.  The term "granularity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Hence, the limitation of “bringing the variable target temperature close to the target temperature … that is greater than or equal to a third predetermined value.” in the claim has been rendered indefinite by use of the term “granularity”.

Examiner’s Note: The claims are replete with grammatical errors and indefinite claim language. The Applicant is encouraged to carefully review the claims for any further issues that were inadvertently omitted by the Examiner.
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 12, 20 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2018/0301867 A1 (hereinafter Shimizu).

As per claim 12, Shimizu discloses a temperature control apparatus comprising: 
a heat absorber/radiator (Fig. 1, element 5; i.e. a Peltier element) configured
to cool a temperature control target (pg. 3, par. [0035] and Fig. 1, element 31 (a semiconductor laser element); i.e. “The Peltier element 5 includes a heat absorbing portion 51 that absorbs heat conducted from the semiconductor laser element 31…”);  
a temperature detector (Fig. 1, element 8; i.e. an environmental temperature measurement section) configured to detect a first temperature around the temperature control target (pg. 3, par. [0038]; i.e. “The environmental temperature measurement section 8 measures the environmental temperature of the laser light source device 1.”);  
a controller (Fig. 1, element 7) configured to control said heat absorber/radiator on the basis of a variable target temperature (pg. 3, par. [0038] and pg. 4, par. [0042] and [0048] and [0049]; i.e. [0042] - “… the target temperature determination section 73 may identify the environmental temperature closest to the environmental temperature acquired from the environmental temperature measurement section 8, among the environmental temperatures of the data table 72, and may acquire the target temperature corresponding to the specified environmental temperature.”; and [0049] - “… the controller 7 causes the Peltier element 5 to execute cooling operation …”); and 
a variable temperature setter (Fig. 1, element 73; i.e. a target temperature determination section) configured to set the variable target temperature to a first variable target temperature on the basis of the first temperature and target temperature 

As per claim 20, Shimizu discloses a temperature control method using a temperature control apparatus including a heat absorber/radiator (Fig. 1, element 5; i.e. a Peltier element) configured to cool a temperature control target (pg. 3, par. [0035] and Fig. 1, element 31 (a semiconductor laser element); i.e. “The Peltier element 5 includes a heat absorbing portion 51 that absorbs heat conducted from the semiconductor laser element 31 …”), said temperature control method comprising: 
detecting a first temperature (i.e. per Fig. 1, element 73 (a target temperature determination section)) around the temperature control target (pg. 3, par. [0038]; i.e. “The environmental temperature measurement section 8 measures the environmental temperature of the laser light source device 1.”);  
controlling (i.e. per Fig. 1, element 7) said heat absorber/radiator (Fig. 1, element 5; i.e. the Peltier element) on the basis of a variable target temperature (pg. 3, par. [0038] and pg. 4, par. [0042] and [0048] and [0049]; i.e. [0042] - “… the target temperature determination section 73 may identify the environmental temperature closest to the environmental temperature acquired from the environmental temperature measurement section 8, among the environmental temperatures of the data table 72, 
setting (i.e. per Fig. 1, element 73 (a target temperature determination section)) the variable target temperature to a first variable target temperature on the basis of the first temperature and target temperature information indicating a target temperature (pg. 4, par. [0042]; i.e. “… the target temperature determination section 73 may identify the environmental temperature closest to the environmental temperature acquired from the environmental temperature measurement section 8, among the environmental temperatures of the data table 72, and may acquire the target temperature corresponding to the specified environmental temperature.”). 
 
As per claim 21, Shimizu discloses  a non-transitory computer readable recording medium on which is stored a computer program used for a temperature control apparatus including a heat absorber/radiator (Fig. 1, element 5; i.e. a Peltier element) configured to cool a temperature control target (pg. 3, par. [0035] and Fig. 1, element 31 (a semiconductor laser element); i.e. “The Peltier element 5 includes a heat absorbing portion 51 that absorbs heat conducted from the semiconductor laser element 31 …”), said computer program causing the temperature control apparatus to perform: 
detecting a first temperature (i.e. per Fig. 1, element 73 (a target temperature determination section)) around the temperature control target (pg. 3, par. [0038]; i.e. “The environmental temperature measurement section 8 measures the environmental temperature of the laser light source device 1.”);  

setting (i.e. per Fig. 1, element 73 (a target temperature determination section)) process of setting the variable target temperature to a first variable target temperature on the basis of the first temperature and target temperature information indicating a target temperature (pg. 4, par. [0042]; i.e. “… the target temperature determination section 73 may identify the environmental temperature closest to the environmental temperature acquired from the environmental temperature measurement section 8, among the environmental temperatures of the data table 72, and may acquire the target temperature corresponding to the specified environmental temperature.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of U.S. Patent Publication No. 2005/0192681 A1 (hereinafter Matsunaga).

As per claim 13, Shimizu does not expressly teach said variable temperature setter is configured to set the first variable target temperature so that a temperature that allows formation of a peak of overshooting or a bottom of undershooting for the first variable target temperature of the first temperature is the target temperature.

However Matsunaga, in an analogous art of temperature control systems (pg. 1, par. [0003]), teaches the missing limitation of a variable temperature setter (i.e. a target value processing unit) is configured to set a first variable target temperature (i.e. a shaped target value signal) so that a temperature that allows formation of a peak of overshooting or a bottom of undershooting for the first variable target temperature of a first temperature (i.e. an observation quantity) is a target temperature (pg. 2, par. [0030] and [0031]; i.e. “… the target value processing unit shapes the target value signal such that a peak value of the observation quantity causing at least one of the overshoot and the undershoot becomes the target value.”) for the purpose of modifying a target value in a control process (pg. 2, par. [0002] and pg. 2, par. [0031]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shimizu to include addition of the limitation of a variable temperature setter is configured to set a first variable target temperature so that a temperature that allows formation of a peak of overshooting or a bottom of undershooting for the first variable target temperature of a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to temperature control systems.

U.S. Patent Publication No. 2004/0122559 A1 discloses a system for controlling the temperature of a reaction mixture comprises at least one heating device for heating the mixture and a power regulator for regulating the amount of power supplied to the heating device.

U.S. Patent Publication No. 2011/0006124 A1 discloses a temperature control apparatus controlling temperature of an optical element that is driven in response to a drive current that is applied.

U.S. Patent Publication No. 2018/0041007 A1 discloses a temperature control circuit for controlling the temperature of a laser diode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L NORTON/Primary Examiner, Art Unit 2117